Citation Nr: 0821926	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-44 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected 
inguinal hernia disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1942 to December 1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine and 
Providence, Rhode Island.  Specifically, the veteran has 
appealed an April 2004 rating decision of the VARO in Togus 
which denied his claim of entitlement to service connection 
for PTSD, as well as rating decisions of the VARO in 
Providence dated in August 2006 and December 2006 which 
denied his claims of entitlement to secondary service 
connection for a right hip disorder and entitlement to TDIU, 
respectively.  The RO in Providence maintains current 
jurisdiction over the claims.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Providence RO in May 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder. At that time the veteran subsequently 
submitted evidence directly to the Board with a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  

In June 2008, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).



Remanded issues

The issues of entitlement to secondary service connection for 
a right hip disorder and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

Two issues previously on appeal, entitlement to service 
connection for hearing loss and tinnitus, were granted by the 
Providence RO in a May 2005 decision.  Since the claims were 
granted, the appeal as to those issues has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

In a December 2005 statement, the veteran indicated that he 
no longer wished to pursue his appeal as to the issue of 
entitlement to an increased disability rating for his 
service-connected hernia disability.  That issue, 
accordingly, is no longer on appeal and is not before the 
Board.  See 38 C.F.R. § 20.204 (2007).


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for PTSD.

The veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The veteran 
was informed of the relevant law and regulations pertaining 
to his claim in a letter from the Providence RO (hereinafter 
"the RO") dated January 14, 2004.  The veteran was 
specifically informed, in a section entitled "What the 
Evidence Must Show," that in order to establish service 
connection the evidence must demonstrate "a relationship 
between your current disability and an injury, disease, or 
event in military service."  A subsequent letter from the RO 
dated May 24, 2005 asked the veteran to provide additional 
information concerning his claimed in-service stressor and 
cautioned: "without this information, we will not be able to 
request verification of your stressful incidents from [the 
Center for Unit Records Research] and we may have to continue 
to deny your claim for service connection for PTSD based upon 
these claimed in-service stressful incidents" [Emphasis as 
in the original letter.]  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2004 and May 2005 letters as well as additional 
letter from the RO dated February 4, 2005.  Specifically, the 
veteran was advised in the letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The January 2004 letter informed the veteran 
that a VA examination was being scheduled on his behalf and 
that he would be contacted by the examining facility as to 
when and where to report for the examination.  With respect 
to private treatment records, the VCAA letters informed the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  Included with 
the January 2004 and February 2005 letters were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records.  The 
February 2005 letter specifically asked the veteran to 
complete a release for information from the Warwick Vet 
Center.

The February 2005 and May 2005 VCAA letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in the original letters.]  
 
The May 2005 VCAA letter also requested: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us." 
This complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the 
AMC informed the veteran that he could submit or identify 
evidence other than what was specifically requested.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claim was denied based upon element (3), a connection 
between the veteran's service and the disability.  As was 
discussed above, the veteran received specific notice of this 
element, as well as element (2).  In addition, the veteran 
received notice as to elements (4) and (5), degree of 
disability and effective date via a letter from the RO dated 
March 20, 2006.  Moreover, because the veteran's claim is 
being denied, elements (4) and (5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the 
veteran was provided with correct VCAA notice through the 
February 2005, May 2005 and March 2006 VCAA letters, and his 
claim was readjudicated in the March 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

The Board further notes that the veteran's representative has 
not alleged that he has received inadequate VCAA notice. 
 Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the veteran' service medical treatment records, reports of VA 
and private outpatient treatment, as well as the report of a 
VA examination of the veteran in March 2004.

The Board notes that the veteran's service personnel records 
have not been associated with the claims folder, and the 
National Personnel Records Center (NPRC) indicated that these 
records may have been destroyed in a fire at the facility in 
1973.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the United States Court of Appeals 
for the Federal Circuit elaborated on the VA's responsibility 
to obtain a veteran's service records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  Moreover, the veteran has testified there 
was no incident report or any other pertinent evidence 
concerning his alleged in-service stressor that would be 
documented in these records.  See the May 2008 hearing 
transcript, page 16.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran testified at a personal hearing which 
was chaired by the undersigned VLJ in May 2008.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See   
38 C.F.R. § 3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The veteran contends that he has PTSD related to a stressful 
incident in service during World War II in North Africa.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

With respect to element (1), current disability, there is 
competent medical evidence of PTSD.  Specifically, diagnoses 
of PTSD were made by B.G., a social worker, in January 2004 
and by the March 2004 VA examiner.  Accordingly, element (1) 
of 
38 C.F.R. § 3.304(f) is arguably met.  Moreover, the VA 
examiner specifically provided a nexus between the diagnosed 
PTSD and the in-service traumatic event described by the 
veteran.  Element (3) ha therefore also been satisfied.

With respect to element (2), stressors, the Board initially 
finds that the veteran did not engage in combat with the 
enemy within the meaning of 38 U.S.C.A. § 1154(b).  The 
veteran did not receive any decorations or awards indicative 
of combat status.  He concedes no combat in service.  See the 
May 2008 hearing transcript, page 22.    

The veteran has alleged one stressor, namely shooting and 
killing a 14-year-old boy who was stealing food from his camp 
in North Africa in May or June 1943.  See the May 2008 
hearing transcript, page 13.  A statement describing the 
veteran's alleged stressor was submitted to the Center for 
Unit Records (CURR) in April 2006.  CURR responded in March 
2007 that a search of available records was negative for 
evidence of the claimed stressor event.  The report also 
indicated that CURR did not keep morning reports submitted by 
the veteran's unit for the time periods he was assigned to 
it, and that "once you determine his full unit designation 
(identifying his company)," a search of morning reports 
should be conducted.  
The veteran has testified that he does not remember the unit 
to which he was assigned, he does not know the names of any 
individuals stationed with him in North Africa, and that no 
incident report was ever completed concerning the matter.  
See the May 2008 hearing transcript, pages 13-16.  

In short, the evidence of record does not corroborate the 
veteran's account of the claimed in-service stressor, and 
since the veteran cannot identify his particular unit 
assignment or any individuals stationed with him in North 
Africa who may have witnessed the incident, the stressor 
cannot be independently verified as is required by 38 C.F.R. 
§ 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) [VA's duty to assist a veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.]; see also U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
met, and the veteran's PTSD claim fails on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for PTSD is denied.


REMAND

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected 
inguinal hernia disorder.

3.  Entitlement to TDIU.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the medical evidence indicates that the veteran 
has been diagnosed with right hip arthritis.  See, e.g., a 
June 2006 examination report from R.M.S., M.D. Wallin element 
(1) has therefore arguably been met.  With respect to Wallin 
element (2), the veteran is service connected for recurrent 
right inguinal hernia repair.  [The Board notes that the 
veteran is also service-connected for bilateral hearing loss, 
tinnitus and a bilateral shoulder disorder; however, his 
contentions concern only the service-connected hernia 
disorder.]
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
Similar considerations apply with respect to secondary 
service connection claims.

This case presents certain medical questions which cannot be 
answered by the Board.  These questions concern the 
relationship, if any, between the veteran's current right hip 
disorder and his service-connected hernia disorder.  These 
questions must be addressed by an appropriately qualified 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

The TDIU claim is inextricably intertwined with the right hip 
claim.  In other words, if service connection is granted for 
the claimed right hip disability, this may impact the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a 
physician to review the veteran's 
VA claims folder and provide an 
opinion, with supporting rationale, 
as to whether the veteran's 
currently diagnosed right hip 
disorder is as likely as not 
related to his service-connected 
inguinal hernia disorder.  If the 
reviewing physician finds that 
physical examination of the veteran 
and/or diagnostic testing is 
necessary, such should be 
accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should 
readjudicate the veteran's claim of 
entitlement to service connection 
for a right hip disorder, secondary 
to his service-connected inguinal 
hernia disorder; and entitlement to 
TDIU.  If the benefits sought on 
appeal remain denied, the veteran 
and his representative should be 
provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


